Order entered October 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00225-CR

                               ROSS BRANTLEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1300014-V

                                           ORDER
       The Court REINSTATES this appeal.

       On August 12, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief. Thus, we VACATE

our August 12, 2013 order.

       We GRANT appellant’s September 27, 2013 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE